Exhibit 10.13

 

MODIFICATION AGREEMENT

 

This MODIFICATION AGREEMENT (“Agreement”) is entered into effective as of April
1, 2020, by and between: FIRSTBANK, a Tennessee banking corporation,
successor-by-merger to Clayton Bank and Trust (“Lender”); BUTTERNUT MHP LAND
LLC, a Delaware limited liability company (“Land Borrower”), and BUTTERNUT MHP
HOMES LLC, a Delaware limited liability company (“Homes Borrower,” and
collectively with Land Borrower, the “Borrowers”; each individually a
“Borrower”); and RAYMOND M. GEE (“Original Guarantor”) and MANUFACTURED HOUSING
PROPERTIES INC., a Nevada corporation (“New Guarantor” and collectively with
Original Guarantor, the “Guarantors”; each individually a “Guarantor”).

 

RECITALS

 

A. Lender previously made a loan (as amended and modified herein, the “Loan”) to
Land Borrower on March 30, 2017, in the maximum principal amount of
$1,162,500.00, evidenced, governed, and secured by the following documents, all
dated as of March 30, 2017 (collectively, the “Original Loan Documents”): (i)
that certain Loan Agreement by and between Land Borrower and Lender (the “Loan
Agreement”); (ii) that certain Promissory Note by Land Borrower payable to the
order of Lender in the amount of $1,162,500.00 (the “Note”); (iii) that certain
Tennessee Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing by Land Borrower to Lender of record at Book TD256, Page 101 in the Union
County, Tennessee Register of Deeds Office (the “Deed of Trust”), covering the
real and personal property set forth in the Deed of Trust (the “Mortgaged
Property”); (iv) that certain Absolute Assignment of Rents and Leases by Land
Borrower to Lender of record at Book TD256, Page 155 in the Union County,
Tennessee Register of Deeds Office (the “Assignment”); (v) that certain Guaranty
executed by Original Guarantor for the benefit of Lender (the “Original
Guaranty”); (vi) that certain Assignment of Ownership Interests by GVest Real
Estate Capital LLC, a Delaware limited liability company; (vii) that certain
Security Agreement by and between Homes Borrower and Lender (the “Security
Agreement”); (viii) that certain Environmental Indemnity Agreement by and
between Borrower, Guarantors, and Lender (the “Indemnity”); and (ix) each “Loan
Document” (as defined in the Loan Agreement), and each document, instrument,
paper, report, or certificate executed, furnished or delivered, or to be
executed, furnished or delivered, in connection with the Loan or any Original
Loan Document.

 

B. Land Borrower caused to be issued by Stewart Title Guaranty Company (“Title
Company”) that certain Loan Policy of Title Insurance No. M-9302-005170299,
dated March 31, 2017, in the amount of the Note (collectively, the “Title
Policy”).

 

C. Borrowers and Guarantors have requested and Lender has now agreed to (i)
increase the maximum amount of the Loan by $279,000.00 above the current
outstanding principal balance, to the maximum amount of $1,388,019.32, (ii)
modify certain other terms of the Loan, and (iii) join Homes Borrower as a
co-borrower to the Loan.

 

D. This Agreement, the Original Loan Documents, the Renewal Note (as defined
herein), the First Amendment to Deed of Trust (as defined herein), the First
Amendment to Assignment (as defined herein), Additional Guaranty (as defined
herein), and all other documents, instruments, papers, reports, or certificates
evidencing and securing the Loan or executed or delivered in connection with the
foregoing, all as modified, amended, restated, extended or renewed are
hereinafter collectively referred to as the “Loan Documents.” Capitalized terms
not otherwise defined herein shall have such meaning as set forth in the
applicable Loan Documents.

 

1

 

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lender, Borrower, and Guarantors hereby agree as follows:

 

1. Recitals. The above recitals serve as the basis for this Agreement, and are
incorporated herein and made a part hereof for all purposes. Borrower,
Guarantors, and Lender each hereby acknowledge the above recitals to be true and
correct as of the date hereof. The recitals are a substantive, contractual part
of this Agreement.

 

2. Conditions Precedent. The obligation of Lender to increase the maximum amount
of the Loan, modify certain other terms of the Loan Documents, or make any
additional advances hereunder or under the Loan (all as amended, restated,
modified, or extended hereby) is subject to the conditions precedent that Lender
shall have received all of the following, in form and substance satisfactory to
Lender and its legal counsel, in their absolute discretion:

 

(a) this Agreement.

 

(b) the Renewal Note.

 

(c) that certain Guaranty executed by New Guarantor for the benefit of Lender
(the “Additional Guaranty” and with the Original Guaranty, each a “Guaranty”).

 

(d) that First Amendment to Tennessee Deed of Trust, Assignment of Rents,
Security Agreement and Fixture Filing from Land Borrower to Lender dated as of
the date hereof (the “First Amendment to Deed of Trust”).

 

(e) that First Amendment to Absolute Assignment of Rents and Leases from Land
Borrower to Lender dated as of the date hereof (the “First Amendment to
Assignment”).

 

(f) That Subordination Agreement by and between Lender and Guarantor dated as of
the date hereof.

 

(g) a closing statement dated as of the date hereof by and between Lender and
Borrowers.

 

(h) such standard Title Policy endorsement(s), or other evidence, satisfactory
to Lender, from the Title Company to (i) confirm that the Title Policy has not
been reduced or terminated by virtue of the terms and provisions hereof, (ii)
that the Deed of Trust as amended by the First Amendment to Deed of Trust
constitutes a valid first and prior lien upon the Mortgaged Property, and (iii)
that the total title insurance coverage will equal the face amount of the
Renewal Note.

 

(i) UCC-11 search reports on Borrowers from the Secretary of State of Delaware,
satisfactory to Lender.

 

(j) a copy of the resolutions or written consents of Borrowers authorizing the
execution and delivery of this Agreement, the Renewal Note, and the execution
and delivery of the Loan Documents. a copy of the resolutions or written
consents of Additional Guarantor authorizing the execution and delivery of this
Agreement, the Additional Guaranty, and the execution and delivery of the Loan
Documents.

 

(k) a certified certificate of existence for Borrowers from the Secretary of
State of Delaware and Additional Guarantor from the Secretary of State of
Nevada.

 

2

 

 

(l) a copy of the articles of organization and operating agreement, with all
amendments thereto, of Additional Guarantor.

 

(m) evidence of payment of all past due real estate and ad valorum taxes on the
Mortgaged Property.

 

(n) all fees and expenses (including attorneys’ fees) incurred by Lender in
connection with this Agreement and the Loan Documents, including funds in the
amount of $1,395.00, which sum shall be in payment of a Loan origination fee due
to Lender as additional consideration for the principal increase of the Loan as
set forth herein.

 

(o) evidence that no Event of Default shall have occurred and be continuing
hereunder or the Loan Documents, that all representations and warranties of
Borrower set forth in the Loan Documents shall be true and correct in all
material respects, and there shall have been no material adverse change in
Borrower’s financial condition or otherwise since the date of the last borrowing
hereunder or submission of any financial statement.

 

3. Current Note Balance. As of the date hereof, the current outstanding
principal balance of the Note is $1,109,019.32.

 

4. Joinder.

 

(a) Joinder and Assumption of Obligations. Land Borrower and Original Guarantor
hereby acknowledges that Homes Borrower has received and reviewed a copy of the
Loan Agreement, Note, Deed of Trust, Assignment, and other Original Loan
Documents. Homes Borrower hereby acknowledges, covenants, and agrees: (i) that
Homes Borrower joins in the execution of, and becomes a party to: (1) the Loan
Agreement as a Borrower thereunder, (2) the Note, as a Borrower and maker
thereunder, (3) the Indemnity Agreement, as an Indemnitor thereunder, and (4)
each other Original Loan Document and Loan Document, in such capacity as set
forth therein, as indicated with Home Borrower’s signature below; (ii) to be
bound by all representations, warranties, covenants, agreements, liabilities and
acknowledgments of a Borrower under the Loan Agreement, Note, Indemnity, and the
other Original Loan Documents, in each case, with the same force and effect as
if Homes Borrower was an original signatory thereto and was expressly named as a
“Borrower” therein; and (iii) to ratify all terms and assume all rights and
interests and perform all applicable duties and obligations of a Borrower under
the Loan Agreement, Note, Indemnity, and the other Original Loan Documents
jointly and severally with Land Borrower.

 

(b) Representations, Warranties, and Covenants. Homes Borrower hereby makes all
representations, warranties, and covenants set forth in the Loan Agreement,
Note, Indemnity, and each other Original Loan Document as of the date hereof. To
the extent that any changes in any representation, warranties and covenants
require any amendments to the exhibits or schedules to the Loan Agreement, such
exhibits and schedules are hereby updated.

 

5. Increase of Note and Loan. The stated principal amount of the Loan is
increased by the amount of TWO HUNDRED SEVENTY-NINE THOUSAND AND NO/l00 DOLLARS
($279,000.00), to the amount of ONE MILLION THREE HUNDRED EIGHTY-EIGHT THOUSAND
NINETEEN AND 32/l00 DOLLARS ($1,388,019.32). Borrowers hereby promises to pay to
the order of Lender the principal sum of the Note, as hereby increased, or so
much thereof as may be advanced, less any repayments of the principal thereof
heretofore made, together with interest thereon at the rate, on the dates and in
the manner specified in the Renewal Note.

 

3

 

 

6. Renewal Promissory Note. Contemporaneously with the execution and delivery of
this Agreement, Borrowers shall execute and deliver to Lender that certain
Amended and Restated Promissory Note (“Renewal Note”) in the principal amount of
ONE MILLION THREE HUNDRED EIGHTY-EIGHT THOUSAND NINETEEN AND 32/100 DOLLARS
($1,388,019.32) to evidence the indebtedness originally evidenced by the Note,
as increased and modified herein and therein. The Renewal Note shall be in
renewal and restatement of the terms and provisions governing the repayment of
the indebtedness evidenced by the Note. Notwithstanding such renewal and
restatement, Borrower acknowledges that the indebtedness originally evidenced by
the Note shall be renewed by and continued in full force and effect (and the
Renewal Note shall not extinguish, be substituted for, or effect a novation of
the Note) in accordance with the terms and conditions of the Renewal Note, and
the Renewal Note shall be secured by the liens and security interests of the
Loan Documents, including, without limitation, the Deed of Trust and Assignment,
as modified herein and in the First Amendment to Deed of Trust and First
Amendment to Assignment.

 

7. Amendments to Loan Agreement. The Loan Agreement is hereby amended, modified,
or restated as follows:

 

(a) All references to “Seller Financing” shall be deleted upon the repayment in
full of the Seller Financing.

 

(b) The definition of “Guarantors” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

 

“Guarantors” means, collectively, Raymond M. Gee, Manufactured Housing
Properties Inc., a Nevada corporation, and any other guarantor, surety, or
accommodation party with respect to the Loan, and any heir or permitted
successor or assign of the foregoing; individually, each is a “Guarantor.”

 

(c) The definition of “Maturity Date” set forth in Section 1.1 of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:
“Maturity Date” has that meaning ascribed thereto in the Renewal Note.”

 

(d) Section 2.2 of the Loan Agreement is hereby deleted in its entirety and
replaced with “[Reserved].”

 

(e) Section 2.3 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

 

Section 2.3 Purpose of Loan. The proceeds of the Loan shall be used by Borrower
for the purchase of the Premises and for the repayment in full of the Seller
Financing.

 

(f) Section 2.8 of the Loan Agreement is hereby amended by deleting the first
(1st) sentence and replacing with: “In the event Borrower desires to sell a Home
securing the Loan, then Borrower agrees that concurrently with the closing of
the sale Borrower shall pay Lender an amount equal to the lesser of (a)
$7,000.00 per Home, or (b) ninety percent (90%) of the net sales price of the
Home, provided that such home is sold to a resident of the Premises.”

 

4

 

 

(g) Section 5.2 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following.

 

Section 5.2 Financial Covenants. Until the Indebtedness is paid in full and all
other obligations of Borrower to be performed under the Loan Documents shall
have been paid and/or performed, Borrower shall maintain the following financial
covenant: (i) a minimum Debt Service Coverage Ratio of 1.25:1. All ratios are to
be calculated on the twelve (12)-month trailing period ending as of December
31st of each year, beginning December 31, 2020. Compliance with these financial
covenants shall be verified by Lender and in the event of a material difference
between Borrower’s calculation of a financial covenant and Lender’s
determination of a financial covenant, Lender’s determination shall govern
absent manifest error. In addition to any other remedies available to Lender
hereunder, Borrower shall pay to Lender a fee in the amount of $500.00 for each
failure of Borrower to satisfy these financial covenants. For purposes of this
Section 5.2, the following terms shall have the following meanings:

 

(a) “Debt Service Coverage Ratio” means for the applicable annual period, the
ratio of Borrower’s Gross Cash Flow (as defined herein) divided by Debt Service
(as defined herein) of Borrower, certified by Borrower’s Manager and verified by
Lender.

 

(b) “Gross Cash Flow” means, for any period, an amount equal to the sum of (i)
Net Income, plus (ii) to the extent deducted in determining Net Income, (A)
interest expense, (B) income tax expense, (C) depreciation and amortization, and
(D) all other non-cash charges determined in accordance with generally accepted
accounting principles, plus (iii) cash contributions by owners, less (iv)
distributions to owners. “Net Income” means, for any period, the net income (or
loss) for such period in accordance with generally accepted accounting
principles, but excluding therefrom (to the extent otherwise included therein)
(i) any extraordinary gains or losses, (ii) any gains attributable to write-ups
of assets, and (iii) any security deposits or other type deposits or advance
rentals paid by tenants. “Debt Service” means, for any period, all annual debt
service, including principal and interest payments, due on all debt obligations
during the applicable period.

 

8. Grant. If the increase of the Note and Loan pursuant to this Agreement and
the Renewal Note is ever deemed or construed not to constitute a debt or
obligation which is a future advance, Borrowers and Lender hereby agree that,
from and after the date hereof, the lien of the Deed of Trust, Assignment, and
Security Agreement, as amended by the First Amendment to Deed of Trust, First
Amendment to Assignment, and this Agreement, shall secure the payment of the
aggregate amount of the Loan (as amended hereby), evidenced by the Renewal Note
and other Loan Documents. To effectuate same, Borrowers by these presents does
hereby GRANT, BARGAIN, SELL and CONVEY, in trust, under and pursuant to the
terms and provisions of the Deed of Trust, as amended by the First Amendment to
Deed of Trust, to Lender and Lender’s heirs, executors, administrators, personal
representatives, successors and assigns, forever, all and singular, the
applicable Mortgaged Property, TO HAVE AND TO HOLD the applicable Mortgaged
Property, forever, upon and subject to each and every term and provision
contained in the Deed of Trust, as amended by the First Amendment to Deed of
Trust, all of which are incorporated herein by reference to secure the repayment
of the Renewal Note, and the performance by the Borrowers and other parties of
the terms, covenants and provisions of the Loan Documents, as hereby modified.

 

9. Additional Modifications. All references to the “Note” in any of the Loan
Documents shall hereinafter hereby refer to the Renewal Note, as the same may be
amended, extended and modified from time to time. All references to the “Loan
Agreement” in any of the Loan Documents shall hereinafter hereby refer to the
Loan Agreement, as amended by this Agreement, and as the same may be amended,
extended and modified from time to time. All references in any of the Loan
Documents to the “Loan” or the amount constituting the Loan, shall be deemed,
from and after the date hereof, to refer to the Loan or the amount constituting
the Loan, as amended by this Agreement. All references in any of the Loan
Documents to the “Loan,” the amount constituting the Loan, any defined terms, or
to any of the other Loan Documents shall be deemed, from and after the date
hereof, to refer to the Loan, the amount constituting the Loan, defined terms
and to such other Loan Documents, as amended by this Agreement, within the
Renewal Note, or within the Loan Documents. All references to the “Loan
Documents” in any of the Loan Documents shall hereinafter hereby refer to the
Loan Documents, as defined in and amended by this Agreement, and as the same may
be amended, extended and modified from time to time. All references to the “Deed
of Trust” in any of the Loan Documents shall hereinafter hereby refer to the
Deed of Trust, as amended by the First Amendment to Deed of Trust, and as the
same may be amended, extended and modified from time to time. All references to
the “Assignment of Rents” in any of the Loan Documents shall hereinafter hereby
refer to the Assignment of Rents, as amended by the First Amendment to
Assignment, and as the same may be amended, extended and modified from time to
time.

 

5

 

 

10. Acknowledgment by Borrower. Except as otherwise specified herein, the terms
and provisions hereof shall in no manner impair, limit, restrict or otherwise
affect the obligations of Borrowers, each Guarantor or any third party to
Lender, as evidenced by the Loan Documents. Borrowers and each Guarantor hereby
acknowledge, agree and represent that (a) Borrowers are indebted to Lender
pursuant to the terms of the Renewal Note; (b) the liens, security interests and
assignments created and evidenced by the Loan Documents are, respectively, valid
and subsisting liens, security interests and assignments of the respective
dignity and priority recited in the Loan Documents; (c) there are no claims or
offsets against, or defenses or counterclaims to, the terms or provisions of the
Loan Documents, and the other obligations created or evidenced by the Loan
Documents; (d) there are no claims, offsets, defenses or counterclaims arising
from any of Lender’s acts or omissions with respect to the Mortgaged Property,
the Loan Documents or Lender’s performance under the Loan Documents or with
respect to the Mortgaged Property; (e) the representations and warranties
contained in the Loan Documents are true and correct representations and
warranties of Borrowers and each Guarantor, as of the date hereof, except to the
extent that such representations and warranties expressly relate to an earlier
date, in which case, they are true and correct in all material respects as of
such earlier date; and (f) Borrowers and each Guarantor are not in default and
no event has occurred which, with the passage of time, giving of notice, or
both, would constitute a default of such party’s obligations under the terms and
provisions of the Loan Documents. As to any facts which Borrowers or any
Guarantor have knowledge, which give rise to any claims, offsets, defenses or
counterclaims against Lender or the repayment of all or a portion of the Loan,
whether fixed or contingent, same are hereby forever irrevocably waived and
released in their entirety.

 

11. Acknowledgment by Guarantors. By its execution hereof, each Guarantor hereby
(a) acknowledges and consents to the terms and provisions hereof; (b)
irrevocably and unconditionally, guarantees to Lender, jointly and severally,
the prompt and punctual payment and performance of the Renewal Note in
accordance with the terms of the Guaranty; (c) ratifies and confirms the
Guaranty, including all interest and costs of collection, to or for the benefit
of Lender; (d) agrees that the Guaranty is and shall remain in full force and
effect and that the terms and provisions of the Guaranty cover and pertain to
the Loan, Renewal Note, and other Loan Documents as modified hereby, including,
without limitation, that the Guaranteed Obligations (as defined in the
Guaranties) incorporates and includes the Renewal Note; (e) acknowledges that
there are no claims or offsets against, or defenses or counterclaims to, the
terms and provisions of the Guaranty or the other obligations created and
evidenced by the Guaranty; (f) certifies that the representations and warranties
contained in the Guaranty remain true and correct representations and warranties
of each Guarantor as of the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case, they are true and correct in all material respects as of such earlier
date; and (g) acknowledges that Lender has satisfied and performed its covenants
and obligations under the Guaranty and the other Loan Documents, and that no
action or failure to act by or on behalf of Lender has or will give rise to any
cause of action or other claim against Lender for breach of the Guaranty or
other Loan Documents or otherwise.

 

12. Miscellaneous Provisions.

 

(a) No Waiver of Remedies. Except as may be expressly set forth herein, nothing
contained in this Agreement shall prejudice, act as, or be deemed to be a waiver
of any right or remedy available to Lender by reason of the occurrence or
existence of any fact, circumstance or event constituting a default under the
Note or the other Loan Documents.

 

6

 

 

(b) Notices. Notices or other communications required or permitted under this
Agreement or the Loan Documents shall be provided in accordance with the
requirements therefor as set forth in the Loan Documents to the address of
Borrowers and Guarantors to: 136 Main Street, Pineville, North Carolina 28134.

 

(c) Costs and Expenses. Contemporaneously with the execution and delivery
hereof, Borrower shall pay, or cause to be paid, all costs and expenses incident
to the preparation, execution and recordation hereof and the consummation of the
transaction contemplated hereby, including, but not limited to, recording fees,
title insurance policy or endorsement premiums or other charges of the Title
Company or any title agency, appraisal and appraisal review fees, and reasonable
fees and expenses of legal counsel to Lender.

 

(d) Additional Documentation. From time to time, Borrower shall execute or
procure and deliver to Lender such other and further documents and instruments
evidencing, securing or pertaining to the Loan or the Loan Documents as shall be
reasonably requested by Lender so as to evidence or effect the terms and
provisions hereof.

 

(e) Effectiveness of the Loan Documents. Except as expressly modified by the
terms and provisions hereof, each of the terms and provisions of the Loan
Documents are hereby ratified and shall remain in full force and effect.

 

(f) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Tennessee without regard
to provisions regarding conflicts of law, except as otherwise expressly stated
herein. Borrower hereby submits to the jurisdiction of any United States Federal
or Tennessee State court sitting in Knoxville, Tennessee, and agrees that all
claims in respect of any such suit, action or proceeding shall be heard and
determined exclusively in such courts.

 

(g) Waiver of Jury Trial. LENDER, BORROWER, AND EACH GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, THE LOAN DOCUMENTS, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (ORAL OR WRITTEN), OR ACTIONS OF LENDER, BORROWER,
OR GUARANTORS. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO
THIS AGREEMENT.

 

(h) Time. Time is of the essence in the performance of the covenants contained
herein and in the Loan Documents.

 

(i) Binding Agreement. This Agreement shall be binding upon the heirs,
executors, administrators, personal representatives, successors and assigns of
the parties hereto.

 

(j) Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

 

(k) Construction. Whenever the context hereof so requires, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation.

 

7

 

 

(l) Severability. If any clause or provision of this Agreement is or should ever
be held to be illegal, invalid or unenforceable under any present or future law
applicable to the terms hereof, then and in that event, it is the intention of
the parties hereto that the remainder of this Agreement shall not be affected
thereby, and that in lieu of each such clause or provision of this Agreement
that is illegal, invalid or unenforceable, such clause or provision shall be
judicially construed and interpreted to be as similar in substance and content
to such illegal, invalid or unenforceable clause or provision, as the context
thereof would reasonably suggest, so as to thereafter be legal, valid and
enforceable.

 

(m) Counterparts. To facilitate execution, this Agreement may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature and acknowledgment of, or on behalf of, each party, or that
the signature and acknowledgment of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single instrument. It shall not be necessary in making proof of this Agreement
to produce or account for more than a single counterpart containing the
respective signatures and acknowledgment of, or on behalf of, each of the
parties hereto. Any signature and acknowledgment page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures and acknowledgments thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
and acknowledgment pages.

 

(n) Electronic Transmission. The parties agree that if a paper original of this
Agreement executed by one or more of the parties is sent by electronic
transmission (an “Executed Copy”), (i) the Executed Copy shall be treated in all
respects as a paper original of this Agreement executed by the same parties
whose signatures appear on the Executed Copy and (ii) the Executed Copy shall
have the same binding and legal effect as a paper original of this Agreement
executed by the same parties whose signatures appear on the Executed Copy. At
the request of any party who receives an Executed Copy, this Agreement shall be
re-executed by the parties who signed the Executed Copy and the executed paper
original Agreement shall be sent to the requesting party by any method permitted
herein other than by electronic transmission. Each of the parties further agree
that it will not raise the transmission of this Agreement or the Executed Copy
by electronic transmission as a defense in any proceeding or action in which the
validity of this Agreement is at issue and hereby forever waives such defense.
“Electronic transmission” means any form of communication, such as facsimile or
email, not directly involving the physical transmission of actual paper, which
creates a record of the actual paper that may be retained, retrieved, reviewed
and printed by the recipient.

 

(o) Notice of Final Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO OR THERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO OR
THERETO. THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE
AMENDED OR WAIVED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE RESPECTIVE
PARTIES TO SUCH DOCUMENTS.

 

[Signature page follows]

 

8

 

 

This Modification Agreement is EXECUTED effective as of the date first above
written.

 

  LENDER:       FIRSTBANK       By: /s/ Chris Price     Chris Price, MH
Relationship Manager, AVP

 

[Signature page continues]

 

9

 

 

This Modification Agreement is EXECUTED effective as of the date first above
written.

 

  BORROWERS:       BUTTERNUT MHP LAND LLC       By: /s/ Raymond M. Gee    
Raymond M. Gee, Manager

 

STATE OF NORTH CAROLINA)

COUNTY OF MECKLENBURG)

 

Before me, the undersigned, a Notary Public of said County and State, personally
appeared Raymond M. Gee, with whom I am personally acquainted (or proved to me
on the basis of satisfactory evidence), and who, upon oath, acknowledged himself
to be the Manager of Butternut MHP Land LLC, a Delaware limited liability
company, the within named bargainor, and that he as such Manager, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained, by signing the name of the company by himself in such capacity.

 

Witness my hand and seal, this 30 day of March, 2020.

 

  /s/ Janalyn M Bailey   Notary Public

 

My Commission Expires: 03/25/2024

 

[ex10-13_001.jpg]

 

BUTTERNUT MHP HOMES LLC

 

By:  /s/ Raymond M. Gee     Raymond M. Gee, Manager



STATE OF NORTH CAROLINA)

COUNTY OF MECKLENBURG)

 

Before me, the undersigned, a Notary Public of said County and State, personally
appeared Raymond M. Gee, with whom I am personally acquainted (or proved to me
on the basis of satisfactory evidence), and who, upon oath, acknowledged himself
to be the Manager of Butternut MHP Homes LLC, a Delaware limited liability
company, the within named bargainor, and that he as such Manager, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained, by signing the name of the company by himself in such capacity.

 

Witness my hand and seal, this 30 day of March, 2020.

 

  /s/ Janalyn M Bailey   Notary Public

 

My Commission Expires: 03/25/2024[ex10-13_001.jpg]

[Signature page continues]

 

10

 

 

This Modification Agreement is EXECUTED effective as of the date first above
written.

 

  GUARANTORS:       /s/ Raymond M. Gee   Raymond M. Gee

 

STATE OF NORTH CAROLINA)

COUNTY OF MECKLENBURG)

 

Before me, the undersigned authority, a Notary Public in and for said county and
state, personally appeared the within named bargainor, Raymond M. Gee, with whom
I am personally acquainted (or proved to me on the basis of satisfactory
evidence), and executed the within instrument for the purposes therein contained
by signing his name above.

 

Witness my hand and seal, this 30 day of March, 2020.

 

  /s/ Janalyn M Bailey   Notary Public

 

My Commission expires: 03/25/2024

 

[ex10-13_001.jpg]

 

MANUFACTURED HOUSING PROPERTIES INC.

 

By:  /s/ Raymond M. Gee     Raymond M. Gee, Chief Executive Officer

 

STATE OF NORTH CAROLINA)

COUNTY OF MECKLENBURG)

 

Before me, the undersigned, a Notary Public of said County and State, personally
appeared Raymond M. Gee, with whom I am personally acquainted (or proved to me
on the basis of satisfactory evidence), and who, upon oath, acknowledged himself
to be the Chief Executive Officer of MANUFACTURED HOUSING PROPERTIES INC., a
Nevada corporation, the within named bargainor, and that he as such Chief
Executive Officer, being authorized so to do, executed the foregoing instrument
for the purposes therein contained, by signing the name of the company by
himself in such capacity.

 

Witness my hand and seal, this 30 day of March, 2020.

 

  /s/ Janalyn M Bailey   Notary Public

 

My Commission Expires: 03/25/2024[ex10-13_001.jpg]

 

 

11

 

